IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE

                            JUNE 1999 SESSION
                              Filed July 1, 1999


STATE OF TENNESSEE,                  )
                                     )      NO. 01C01-9810-CR-00388
       Appellee,                     )
                                     )      SUMNER COUNTY
VS.                                  )
                                     )      HON. JANE W. WHEATCRAFT,
GREGORY CHARLES YOUNG,               )      JUDGE
                                     )
       Appellant.                    )      (Sentencing)



FOR THE APPELLANT:                          FOR THE APPELLEE:

DAVID ALLEN DOYLE                           PAUL G. SUMMERS
District Public Defender                    Attorney General and Reporter

DANA L. SCOTT                               ELIZABETH B. MARNEY
Assistant Public Defender                   Assistant Attorney General
117 East Main Street                        Cordell Hull Building, 2nd Floor
Gallatin, TN 37066-2801                     425 Fifth Avenue North
                                            Nashville, TN 37243-0493

                                            LAWRENCE RAY WHITLEY
                                            District Attorney General

                                            C. WAYNE HYATT
                                            Assistant District Attorney General
                                            113 West Main Street
                                            Gallatin, TN 37066-2803




OPINION FILED:



AFFIRMED - RULE 20



JOE G. RILEY,
JUDGE
                                          ORDER




        Appellant, GREGORY CHARLES YOUNG, appeals the denial of alternative

sentencing by the trial court. On August 27, 1998, appellant pled guilty to robbery, a Class

C felony, and received a Range I sentence of four years. Pursuant to the plea agreement, the

trial court conducted a sentencing hearing to determine the manner of service at which it

denied appellant's request for placement in a community corrections program. We AFFIRM

the trial court's decision.



        In determining if incarceration is appropriate, a trial court may consider the need to

protect society by restraining a defendant having a long history of criminal conduct, the need

to avoid depreciating the seriousness of the offense, whether confinement is particularly

appropriate to effectively deter others likely to commit similar offenses, and whether less

restrictive measures have often or recently been unsuccessfully applied to the defendant.

Tenn. Code Ann. § 40-35-103(1); see also State v. Ashby, 823 S.W.2d 166, 169 (Tenn.

1991); State v. Grigsby, 957 S.W.2d 541, 545 (Tenn. Crim. App. 1997).



        Proof at the sentencing hearing1 showed that appellant has prior convictions in

Arkansas for burglary, forgery, and robbery. He was on probation or parole at the time he

committed the current offense. And, in spite of his successful completion of a drug and

alcohol rehabilitation program while on bond for the current offense, appellant failed a drug

and alcohol screen the day of sentencing.



        The trial court determined that due to his poor social and criminal histories, the failed

drug screen, and the type of offenses he tends to commit, appellant is a threat to society and

not a good candidate for community corrections. The trial court also noted that appellant

received consideration for his plea in the form of a Range I sentence when he is, in fact, a


        1
         Appellant complains that the trial court improperly admitted testimony regarding
a pending theft charge against him. However, the trial court's findings show it did not
rely on that charge in making its sentencing determination.

                                               2
Range II multiple offender. We note that less restrictive measures have been unsuccessful

in deterring defendant’s criminal activity.



       The record supports the trial court’s findings and sentencing decision. The judgment

of the trial court is affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals. It

appearing that the appellant is indigent, costs shall be taxed to the state.



       SO ORDERED. Enter:




                                                                _______________________
                                                              JOE G. RILEY, JUDGE



CONCUR:



____________________________
JOSEPH M. TIPTON, JUDGE




____________________________
ALAN E. GLENN, JUDGE




                                               3